Exhibit 10.4
Fourth Amendment to the Amended and Restated Employment Agreement
 
FOURTH AMENDMENT, dated as of, and effective, November 16, 2010 (this
“Amendment”), to the Amended and Restated Employment Agreement dated as of
January 16, 2007 (the “Agreement”) by and between Spectrum Brands, Inc. (the
“Company”) and John A. Heil (the “Executive”).


WHEREAS, the parties desire to amend the Agreement in certain respects; and
agree that all other terms and conditions of the Agreement shall otherwise
remain in place, except as expressly amended herein.


NOW, THEREFORE, for valuable consideration, receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties do
hereby agree as follows, effective as of the date set forth below:
 
1.    Section 3(e) of the Agreement is amended and restated in its entirety as
follows:
 
“Intentionally deleted.”
 
2.    Section 3(f) of the Agreement is amended and restated in its entirety as
follows:
 
New Stock-Based Award.  Subject to the Executive’s continued employment with the
Company: (i) in fiscal year 2011, the Executive shall receive a grant of stock
awards for fiscal year 2011 consisting of 88,888 restricted stock units covering
common shares of Spectrum Brands Holdings, Inc., a Delaware corporation (the
“Parent”) (the “RSUs”) and (ii) in fiscal year 2012, the Executive shall receive
a grant for fiscal year 2012 of 88,888 RSUs. The vesting of the RSUs will be
subject to time and performance based vesting and shall be subject to the terms
and conditions as more fully set forth in an award agreement. For the avoidance
of doubt, the Executive will not be entitled to the grant of RSUs following the
termination of his employment with the Company.
 
3.        Section 5(b)(i) of the Agreement is amended and restated in its
entirety as follows:
 
The Company shall pay to the Executive as severance, an amount in cash equal to
double the sum of (i) the Executive's Base Salary, and (ii) the annual Bonus (if
any) earned by the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of the fiscal year ending immediately prior
to the fiscal year in which the termination occurs (or, if such termination is
by the Company without Cause and is done so in relation to the Sale of the Pet
Business, the Severance Amount, if higher), such cash amount to be paid to the
Executive ratably monthly in arrears over the 24-month period immediately
following such termination.  Additionally, the Company shall pay to the
Executive, at the same time that such Bonus would have been paid to the
Executive had the Executive’s employment not ceased, in cash following a
termination under this Section 5(b), a pro rata
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
portion of the target annual Bonus applicable to the fiscal year in which such
termination occurs (based on the number of weeks worked during such fiscal year
prior to such termination divided by 52) provided that the Executive actually
would have earned such amount for the fiscal year in which termination occurs if
the Executive’s employment had not ceased.
 
4.    This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Wisconsin, without regard to principles
of conflicts of laws thereof that would call for the application of the
substantive law of any jurisdiction other than the State of Wisconsin.
 
5.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be a duplicate original, but all of which, taken together,
shall constitute a single instrument.
 
 
 [Signature Page follows]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 

 
Spectrum Brands, Inc.
                 
 
By:
/s/ John T. Wilson                         Name:  John T. Wilson       
Title:    Senior Vice President, Secretary
             and General Counsel
         


 


EXECUTIVE:




/s/ John A. Heil                              
Name:  John A. Heil

